Citation Nr: 0907488	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-14 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from 
August 1992 to approximately August 1996 and in the Army from 
July 1997 to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the August 2004 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's left knee condition service connection claim, in 
addition to denying seven other service connection claims and 
one increased initial rating claim.

A May 2008 Board decision granted the Veteran's increased 
initial disability rating for the Veteran's bilateral pes 
planus claim and denied seven of his service connection 
claims.  His remaining left knee condition service connection 
claim was remanded to the RO for further development and 
adjudication; therefore, only this claim is before the Board 
for its consideration.


FINDING OF FACT

There is no nexus between the Veteran's current left knee 
condition and his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
knee condition has not been met.  38 U.S.C.A. §§  1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Veteran was provided with a May 2003 letter in which the 
RO notified him of what evidence was required to substantiate 
his left knee condition service connection claim, among other 
claims.  This letter told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  Finally, this letter notified the Veteran that he 
should submit any relevant evidence in his possession.  These 
letters met the duty to notify the Veteran in accordance with 
Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the May 2003 letter.  However, the remaining Dingess 
requirements were satisfied in a March 2006 letter.  The 
Court has held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As the Veteran's left knee condition service connection claim 
is being denied, and no rating or effective date is being 
assigned, he has suffered no prejudice from the deficiency 
with regard to these elements.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records for 
both periods of service and his VA treatment records have 
been obtained.  He has been afforded a VA orthopedic 
examination and a sufficient medical opinion has been 
obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.  

Service Connection

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

If other chronic diseases such as arthritis become manifest 
to a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such a condition during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Left Knee Condition

The Veteran contends that he now suffers from left knee pain 
as a result of an injury he received in service.  He contends 
that his left knee was injured when a fellow solider fell on 
top of him during a helicopter exit.  He also refers to an 
in-service incident of "police brutality" as another 
possible cause of his left knee condition.

The Veteran's November 1991 Marine Corps entrance examination 
and June 1996 discharge examination were negative for any 
relevant abnormalities.  He reported undergoing plastic 
surgery at age 8 for burns on his left calf on his November 
1991 Report of Medical History (RMH) form.  Accompanying 
private treatment records confirm that he underwent treatment 
in April 1980 for deep second degree burns on his left leg 
and noted that he had a previous lawnmower injury, including 
multiple lacerations, to the anterior aspect of his left leg.  
His remaining Marine Corps service treatment records were 
negative for any complaints, symptoms or treatments for any 
left knee condition.

The Veteran's December 1996 Army entrance examination was 
negative for any relevant abnormalities.  An April 1999 
treatment note reflects the Veteran's complaints of an aching 
left knee.  Knee trauma was denied.  Physical examination was 
negative for effusion, tenderness, or internal knee 
derangement, and a diagnosis of overuse syndrome was made.  
The Veteran was given Motrin and instructed to use ice to 
treat the condition.

Left arm, left thumb and left thigh injuries were reported in 
a September 1998 treatment note, which was attributed to a 
"baton strike."  A deep left thigh contusion, stretching 
from his left hip to his left knee, was noted on physical 
examination.  An assessment of a contusion was made, and the 
Veteran was instructed to "warm" soak his left thigh.

A March 2000 Separation Report of Medical Assessment 
completed by the Veteran noted that he had not suffered from 
any injuries or illness while on activity duty for which he 
did not seek medical care.  The examiner noted that the 
Veteran had "no significant history".

There is no other record of an Army discharge examination in 
the Veteran's service treatment records.

The Veteran complained of dull, aching bilateral knee pain, 
which he attributed to running and weight gain, in a May 2000 
treatment note.  Knee trauma was denied.  Physical 
examination was negative for edema, any deformities, and 
McMurray's test, and positive for the patella compression 
test.  An assessment of retropatellar pain syndrome (RPPS) 
was made, and the Veteran was given Motrin to treat his 
condition.

Complaints of lateral left knee pain, as well as pain under 
his knee cap, were noted in a June 2003 VA treatment note.  
He reported a 1998 "police brutality" incident during which 
he was hit with night sticks, resulting in multiple bruises.  
An assessment of left knee pain was made, and the Veteran was 
given ibuprofen to treat his condition.

A June 2003 left knee X-ray found that the "bones were 
normal."

Questionable areas of early grade II chondromalacia of the 
medial and lateral femoral condyle cartilage were noted in a 
December 2003 magnetic resonance imaging (MRI) test.  The 
results were otherwise "normal."

VA progress notes from January 2004 reflect the Veteran's 
complaints of left knee popping and stiffness in the morning.  
Physical examination was negative for joint pain, swelling or 
stiffness.  An assessment of arthralgia was made.

The Veteran complained of chronic left knee pain in May 2004, 
which he attributed to a specific injury he incurred in-
service after falling while exiting a helicopter and causing 
other soldiers to fall on top of him.  He reported 
"conservative" treatment at the time of the incident, and 
that he had "repeatedly" sought treatment since that time.  
He reported low back pain which radiated to his left leg, 
left calf muscle spasms, and daily bilateral feet pain.  An 
impression of myofascial back and left leg pain was made.

A March 2006 left knee X-ray was negative for any fractures 
or dislocations, soft tissue abnormalities, or degenerative 
changes.  Interosseous membrane ossification was present, 
"possibly due to prior trauma."

Two major pre-service injuries to the Veteran's left leg, 
including a laceration from a lawnmower accident and a third-
degree burn, were reported in a March 2006 VA orthopedic 
examination.  The Veteran reported that his knee hurt all 
day, every day, and that it swells, locks, buckles, pops and 
grinds.  No medications were reported.  Physical examination 
was negative for left knee instability, crepitus, tenderness 
and warmth.  Following a review of the Veteran's claims 
folder, an impression of bilateral pes planus was made.  The 
examiner opined that the Veteran's "left leg pain" was not 
due to his service-connected feet disabilities.  No further 
opinion was provided.

The Veteran's claims folder was provided to the March 2006 VA 
orthopedic examiner in July 2008 for clarification of his 
earlier opinion.  The examiner noted that there was no 
clinical evidence of chondromalacia patellae, no indication 
of knee problems between the Veteran's discharge and June 
2003, and no complaints of knee pain in an April 2004 
examination.  Finally, the examiner opined that "it is less 
likely than yes that [the Veteran's] current knee [condition] 
is in fact related to the pain that he complained about in 
May 2000."

The Veteran has a current disability as he has been assessed 
as suffering from left knee arthralgia.  An in-service knee 
injury or disease is documented in his service treatment 
records, as overuse syndrome was diagnosed in April 1999 and 
RPPS was assessed in May 2000.

However, in order for the Veteran's left knee arthralgia to 
be service-connected, there must be a link between his 
current disability and a disease or injury incurred in 
service.

No competent medical evidence has been presented indicating 
that the Veteran's left knee condition is the result of an 
in-service disease or injury, and the VA orthopedic examiner 
declined to find such a link.  The Veteran has claimed to 
have sought treatment for his left knee pain on multiple 
occasions; however, there is no competent evidence of post-
service treatment for that condition until June 2003.    
There is no clinical evidence of a knee condition in the year 
immediately following service.  Although the Veteran claims 
to have experienced intermittent left knee pain since his 
service, no competent medical evidence has been submitted 
demonstrating such a continuity of symptomatology.

In addition, the Veteran now claims to suffer from his left 
knee condition as a result of a trauma he experienced during 
service.  Contemporaneous treatment records, however, reflect 
his repeated denials of experiencing knee trauma.  The 
Veteran's reports regarding an on-set date for his left knee 
condition are therefore not credible.  

To the extent that the Veteran contends that he suffers from 
a left knee condition as the result of an injury he 
experienced during service, as a lay person, he is not 
qualified to express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The Veteran's representative argues that further 
clarification of the July 2008 VA orthopedic examiner's 
opinion is necessary, as the examiner used the language 
"less likely than yes" when rendering his opinion, 
suggesting a "positive connotation."  This argument is 
without legal merit.  While the language used by the VA 
examiner is unconventional, when his opinion is read in its 
entirety it is clear that a negative nexus opinion is being 
offered as the examiner notes the negative results of 
previous testing and treatment.  The use of the word "yes" 
alone does not result in a positive nexus opinion, 
particularly in conjunction with the phrase "less likely 
than."  Remanding this matter for clarification of this 
unambiguous language would only serve to further delay this 
matter.

As there is a lack of any competent evidence of a nexus 
between the Veteran's left knee condition and active service, 
reasonable doubt does not arise and the claim must be denied.  
38 U.S.C.A. §5107(b).


ORDER

Entitlement to service connection for a left knee condition 
is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


